Citation Nr: 1225424	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  10-45 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine, and, if so, whether service connection is warranted.   

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for a left leg disability.

4.  Entitlement to service connection for a left foot disability other than osteoarthritis of the left great toe.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to October 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and October 2010 rating decisions of the RO in Louisville, Kentucky, which declined to reopen the lumbar spine DJD and denied service connection for neck, left leg, and left foot disabilities and TDIU.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran, through his representative, has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The Veteran testified before the undersigned at a September 2011 hearing at the RO.  A transcript has been associated with the file.

The Board initiated additional development on this appeal in January 2012 pursuant to authority granted by 38 C.F.R. § 20.901(a) (2011).  Once development was complete, the Board notified the Veteran in April 2012.  The Veteran responded that he had no additional evidence also in April 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues service connection for DJD of the lumbar spine, neck, left leg, and left foot disabilities and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed August 2003 Board decision, of which the Veteran was notified in August 2003, denied the Veteran's claim of entitlement to service connection for a low back disability, to include on a secondary basis, because the preponderance of the evidence showed that the Veteran's low back disability was not etiologically related to service and was not caused or chronically worsened by a service-connected disability.

2.  Additional evidence received since the August 2003 Board decision is neither cumulative nor redundant, and raises the possibility of substantiating the Veteran's claim for service connection for a low back disability.


CONCLUSIONS OF LAW

1.  The August 2003 Board decision, denying the claim of service connection for a low back disability, currently claimed as DJD of the lumbar spine, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for a low back disability, currently claimed as DJD of the lumbar spine; the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran brought a previous claim for service connection for a low back disability.  The RO denied his claim in 1999 and the Veteran appealed.  The Board denied the claim in an August 2003 decision.  The Veteran was provided notice of the decision and his procedural and appellate rights in that same month.  The Veteran did not pursue an appeal or reconsideration of the August 2003 Board decision.  The Veteran submitted November 2003 statement threatening to sue VA if his claims were not granted, but did not submit any new evidence at that time.  The August 2003 Board decision is final.  38 U.S.C.A. §§ 7104, 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new and material evidence." "[N]ew evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The rule of Justus does not require VA to consider the patently incredible to be credible.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Hickson v. Shinseki, 23 Vet.App. 394 (2010).  Furthermore, the Board must not assume credibility of evidence "when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion."  See King v. Brown, 5 Vet.App. 19, 21 (1992).

The August 2003 Board decision denied the low back disability claim because the preponderance of the evidence showed that the Veteran's low back disability was not etiologically related to service and was not caused or chronically worsened by a service-connected disability.  To reopen, evidence which is new to the claims file and addresses the grounds of the denial and raising a reasonable possibility of substantiating the claim must be received.  

The Board sent the claims file for a VA medical opinion in January 2012.  A February 2012 opinion was obtained in which the examiner stated that a relationship between the Veteran's service-connected left great toe osteoarthritis and his lumbar spine disability was "plausible" and "could" exist.  

The Board finds that this opinion is new to the claims file, addresses the grounds of the prior final denial and raises a reasonable possibility of substantiating the claim.  Reopening is warranted for the low back disability claim, currently claimed as DJD of the lumbar spine.  See 38 C.F.R. § 3.156.  This claim will be addressed further in the Remand section below.

Duties to Notify and Assist

New and material evidence specifically addressing the low back disability claim has been received.  Therefore, the claim is reopened.  See 38 C.F.R. § 3.156(a).  Any error related to the duties to notify or assist as to reopening is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).


ORDER

The petition to reopen the claim of service connection for a low back disability, claimed as DJD of the lumbar spine, is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the DJD of the lumbar spine, neck, left leg, left foot and TDIU issues for additional development. 

The Board attempted to resolve the medical questions involved in the lumbar spine claim through a medical opinion obtained in February 2012.  Unfortunately, this opinion is not adequate to resolve the issue.  First and as discussed above, the examiner indicated that a relationship between the Veteran's service-connected left great toe and his lumbar spine disability was "plausible" and "could" exist.  The examiner also indicated that the relationship was hypothetical, pushing the opinion toward speculation.  Generally, opinions phrased in terms of possibility rather than probability are too speculative to establish medical nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board cannot grant the benefit sought on such an opinion.  

Second, the Veteran has been noted to have cervical spine stenosis, degenerative joint disease, a possible congenital leg length discrepancy, mild spondylosis, and a possible congenital fusion of the thoracic vertebra.  Unfortunately, the evidence of record does not reach a certain (rather than possible) opinion regarding the presence of congenital disorders, distinguish between congenital defect or disease or identify which leg is short.  In light of the inability of the medical opinion to resolve the question at issue, the Board finds that further examination is necessary to resolve what diagnosis is appropriate and sort out whether a relationship between the Veteran's left great toe disability and his lumbar spine disability.  

The Veteran was seen at an April 2010 VA examination.  The examiner described the Veteran's history and current disability before concluding that a relationship between any spinal disabilities, including the neck, was not at least as likely as not because of the lack of documentation in-service showing the injury or residuals.  The examiner then stated that he "may have sustained" spinal degeneration due to the rigors of military service along with his probable congenital thoracic fusion.  See McLendon v. Nicholson, supra.

The Veteran's left leg and foot claims are intertwined with his low back disability claim.  The Veteran is presently diagnosed with left leg radiculopathy which extends into the foot, related to the low back.  As such, if service connection is granted for the low back, service connection may also be granted for the left leg and foot disability.  As such, they are intertwined with that claim and must be deferred.  

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with the claims which are being remanded by the Board.  The Veteran is currently ineligible for TDIU on a schedular basis because he does not have a single disability rated 60 percent and his combined disability rating is less than 70 percent.  See 38 C.F.R. § 4.16(a) (2011).  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) notification letter, addressing his claims in terms of both 38 C.F.R. §§ 3.303 and 3.310.

2.  The Veteran must then be afforded a VA orthopedic examination, with an examiner who has reviewed his claims file (including any relevant Virtual VA records).

The examiner must interview the Veteran, conduct the requisite testing (including any diagnostic, neurological, or radiological testing deemed necessary) and provide diagnoses corresponding to the claimed low back, neck, left leg, and left foot disabilities.  The examiner should specify whether there is any left foot disability other than osteoarthritis of the left great toe.  

For each diagnosed disability, other than congenital diseases or defects, the examiner must address whether it is at least as likely as not (i.e., a 50 percent or greater possibility) that such disability: 1) is etiologically related to service, or 2) was caused or aggravated (permanently worsened) by the service-connected left great toe disability.

For any congenital diseases, notably of the spine or left leg (e.g., fusion, or leg shortening) the examiner is requested to provide an opinion as to whether it is at least as likely as not that such disease underwent a permanent worsening beyond natural progression (aggravation) during service.  

All opinions must be supported by a complete rationale in a typewritten report

3.  Then, the RO should readjudicate the claims on the merits, with consideration of 38 C.F.R. § 3.310.  If the benefits sought are not granted, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


